DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, corresponding to claims 1-13, in the reply filed on 11/16/2021 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sue et al. (U.S. Pub. No. 20210041714).
Regarding claim 1, Sue discloses:
A camera module, comprising:
a camera housing (fixed body 5, where fixed body 5 supports the movable body 3 via the gimbal mechanism 4, par. 37 and Figs. 1-3);
a camera assembly including a lens and an imaging device, wherein at least a portion of the camera assembly is disposed inside the camera housing (moveable body 3, where movable body 3 includes a lens module 7 including a lens 13 and an imaging device 14 mounted on the board 12 and where moveable body 3 can be seen within fixed body 5, par. 40, 73, and Figs. 3 and 9); and
a guide plate connected to the camera assembly and the camera housing (gimbal frame 70 composed of a metal flat spring and having a gimbal frame body 75, where gimbal mechanism 4 includes the gimbal frame 70 and the movable body 3 is supported by the fixed body 5 via the gimbal mechanism 4, par. 63, 64, 69-73, and Figs. 8 and 9), wherein the camera assembly is rotatable with respect to each of a first rotation axis and a second rotation axis, which are substantially perpendicular to an optical axis L of the lens (gimbal mechanism 4 supports the movable body 3 in a rotatable manner around a first axis R1 perpendicular to the optical axis L and a second axis R2 perpendicular to the optical axis L and the first axis R1 and where the Z axis coincides with the optical axis L of the camera module, par. 36, 37),
wherein the guide plate includes a central portion disposed in a peripheral portion of the lens (gimbal frame body 75 has an opening 80 through which the lens module 7 passes, par. 86, (lens module 7 includes lens 13, par. 40)), a first portion and a second portion, which extend from the central portion in a direction of the first rotation axis (pair of the first gimbal frame extensions 76 projecting from the gimbal frame body 75 in both directions along the first axis R1 and extending in the −Z direction, par. 64 and Fig. 3) and are rotatably connected to the camera assembly (first coupling mechanism 71 that couples the gimbal frame 70 and the holder 8 in a rotatable manner around the first axis R1 and the first gimbal frame extensions 76 are elastically deformable in the first axis R1 direction so when the first spherical bodies 33 and the first concave curved surfaces 76c are brought into contact with each other, the first gimbal frame extending portions 76 are bent to the outer peripheral side and the first concave curved surfaces 76c of the first gimbal frame extensions 76 are pressed against the first spherical bodies 33 by the elastic return force of the first gimbal extension 76 in the direction toward the inner periphery, par. 63, 70, and Fig. 8), and a third portion and a fourth portion, which extend from the central portion in a direction of the second rotation axis (gimbal frame body 75 has a first tilting plate 75b with connected second gimbal frame extension 77 and a second tilting plate 75c with connected second gimbal frame extension 77 between the opening 80 of gimbal frame body 75 and second-gimbal-frame-extension second extension portions 77b of second gimbal frame extensions 77 and extend from the opening in the R2 direction, par. 65 and Fig. 10) and are rotatably connected to the camera housing (first tilting plate 75b tilting from the central plate 75a of gimbal frame body 75 in the −Y direction along the second axis R2 and the +Z direction, and a second tilting plate 75c tilting from the central plate 75a of gimbal frame body 75 in the +Y direction along the second axis R2 and the +Z direction, par. 65 and Fig. 9 where second coupling mechanism 72 causes the movable body 3 coupled with the gimbal frame 70 to be rotatable around the second axis R2 together with the gimbal frame 70 where the second gimbal frame extensions 77 are elastically deformable in the second axis R2 direction and when the second spherical bodies 65 and the second concave curved surfaces 77c are brought into contact with each other, the second gimbal frame extensions 77 are bent to the inner peripheral side and the second concave curved surfaces 77c of the second gimbal frame extensions 77 are pressed against the second spherical bodies 65 by the elastic return force of the second gimbal frame extensions 77 in the direction toward the outer periphery, par. 63, 72, and Fig. 9),
wherein each of the first portion and the second portion of the guide plate includes a first coupling portion coupled to the camera housing (the pair of first gimbal frame extensions 76 each includes first-gimbal-frame-extension second extension portion 76b that extends in the −Z direction from the −Z direction edge of the first-gimbal-frame-extension first extension portion 76a along the outer periphery of the holder 8 in the −Z direction where each first-gimbal-frame-extension second extension portion 76b has a first concave curved surface 76c on the inner peripheral surface adjacent to the holder 8 and the first concave curved surface 76c is depressed toward the outer peripheral side and as illustrated in FIG. 8 one of the first-gimbal-frame-extension second extension portions 76b extends across the fifth side plate 25 of the holder 8 and the fifth side wall 55 of the case 43 in the Z axis direction and the other of the first-gimbal-frame-extension second extension portions 76b extends across the sixth side plate 26 of the holder 8 and the sixth side wall 56 of the case 43 in the Z axis direction, par. 66, 70, and Fig. 8) and a first extension portion extending from the central portion to the first coupling portion and extending to be inclined from the central portion (the pair of first gimbal frame extensions 76 each includes a first-gimbal-frame-extension first extension portion 76a, where seen in Figs. 7 and 8 the first-gimbal-frame-extension first extension portion 76a is between first-gimbal-frame-extension second extension portion 76b and the middle of gimbal frame body 75 and is inclined with respect to the middle of gimbal frame body, par. 66 and Fig. 7), and
wherein each of the third portion and the fourth portion of the guide plate includes a second coupling portion coupled to the camera housing (the pair of the second gimbal frame extensions 77 each includes second-gimbal-frame-extension second extension portion 77b that extends in the −Z direction from the −Z direction edge of the second-gimbal-frame-extension first extension portion 77a along the outer periphery of the holder 8 in the −Z direction, where second-gimbal-frame-extension second extension portions 77b each have a second concave curved surface 77c disposed in the area overlapping with the second axis R2 of the outer peripheral side of the second-gimbal-frame-extension second extension portion 77b and the second concave curved surface 77c depresses toward the outer peripheral side, and in the second coupling mechanism 72, the second spherical bodies 65 fixed to the case 43 (the seventh side wall 57 and the eighth side wall 58) of the fixed body 5 are disposed in the second concave curved surfaces 77c of the second-gimbal-frame-extension second extension portions 77b of the pair of the second gimbal frame extensions 77, and second coupling mechanism 72 causes the movable body 3 coupled with the gimbal frame 70 to be rotatable around the second axis R2 together with the gimbal frame 70, par. 67, 71, 72, Figs. 7-9) and a second extension portion extending from the central portion to the second coupling portion and extending to be inclined from the central portion (gimbal frame body 75 has a first tilting plate 75b and a second tilting plate 75c between the opening 80 of gimbal frame body 75 and second-gimbal-frame-extension second extension portion 77b of second gimbal frame extensions 77, par. 65 and Fig. 10).
Sue is silent with regards to the imaging device being an image sensor.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include having imaging devices be an image sensor, such as a CCD or CMOS image sensor.  This is advantageous in that electronic images can be captured and digitally stored for later viewing or printing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the imaging device being an image sensor.
Regarding claim 2, Sue further discloses:
central portion of the guide plate includes an opening region aligned with the lens (gimbal frame body 75 has an opening 80 through which the lens module 7 passes, par. 86 and Fig. 10, (lens module 7 includes lens 13, par. 40)), a first central portion extending from a peripheral portion of the opening region to the first extension portion (gimbal frame body 75 has a substantially rectangular central plate 75a extending in the first axis R1 direction between the gimbal frame body 75 and first-gimbal-frame-extension first extension portion 76a, par. 65 and Figs. 7 and 10), and a second central portion extending from the peripheral portion of the opening region to the second extension portion (gimbal frame body 75 has a first tilting plate 75b and a second tilting plate 75c between the opening 80 of gimbal frame body 75 and second gimbal frame extensions 77 where the first tilting plate 75b and second tilting plate 75c are connected to rectangular central plate 75a at the opening 80, par. 65 and Figs. 3 and 10), wherein the first central portion includes a plane substantially facing the optical axis of the lens (rectangular central plate 75a extending in the first axis R1 direction which is perpendicular and faces the optical axis L in the +Z direction, par. 65 and Fig. 10), and wherein the second central portion is inclined upward toward the optical axis of the lens from the peripheral portion of the opening region in the direction of the second rotation axis (first tilting plate 75b tilting from the central plate 75a of gimbal frame body 75 in the −Y direction along the second axis R2 and the +Z direction, and a second tilting plate 75c tilting from the central plate 75a of gimbal frame body 75 in the +Y direction along the second axis R2 and the +Z direction, par. 65 and Fig. 9).
Regarding claim 3, Sue further discloses:
camera assembly further includes a top surface to which the lens is exposed (side of lens 13 on of +Z direction side, Fig. 10), and wherein the second central portion of the guide plate is configured to increase in gap with the top surface from the peripheral portion of the opening region toward the second rotation axis (first tilting plate 75b tilting from the central plate 75a in the −Y direction along the second axis R2 and the +Z direction, and a second tilting plate 75c tilting from the central plate 75a in the +Y direction along the second axis R2 and the +Z direction, par. 65 and Figs. 7, 9, and 10).
Regarding claim 4, Sue further discloses:
each of the third portion and the fourth portion of the guide plate further includes a third extension portion disposed between the second extension portion and the second coupling portion (second-gimbal-frame-extension first extension portion 77a between first tilting plate 75b and second-gimbal-frame-extension second extension portion 77b of second gimbal frame extensions 77 and between second tilting plate 75c and second-gimbal-frame-extension second extension portion 77b of second gimbal frame extensions 77, par. 68 and Fig. 7 and 10), and
wherein the third extension portion includes a plane substantially facing the optical axis of the lens (second-gimbal-frame-extension first extension portion 77a is angled between the optical axis and R2 axis, Fig. 7 and 10).
Regarding claim 5, Sue further discloses:
camera assembly further includes first support structures (using first coupling mechanism 71 and fifth side plate 25 and the sixth side plate 26 of the holder 8, par. 46 and Fig. 8) configured to rotatably support the first portion and the second portion of the guide plate (gimbal frame 70 and first coupling mechanism 71 that couples the gimbal frame 70 and the holder 8 in a rotatable manner around the first axis R1, par. 63, 70, and Fig. 8),
wherein each of the first support structures includes a first protruding portion protruding toward the optical axis of the lens in the direction of the first rotation axis (first spherical bodies 33 fixed to the holder 8 (the fifth side plate 25 and the sixth side plate 26) and having a length along the R1 axis in a direction toward the optical axis, par. 69 and Fig. 8), and
wherein each of the first portion and the second portion of the guide plate includes a first accommodation portion in which the first protruding portion is accommodated (fifth side plate 25 and the sixth side plate 26 have first through holes 35 through which the first axis R1 passes where the first through holes 35 has a smaller diameter than the outer diameter of the first spherical bodies 33 and the first spherical body 33 is welded to the fifth side plate 25 while being partially inserted into the first through hole 35 from the outer peripheral side of the fifth side plate 25 and the first spherical body 33 is welded to the sixth side plate 26 while being partially inserted into the corresponding first through hole 35 from the outer peripheral side of the sixth side plate 26, par. 47).
Regarding claim 6, Sue further discloses:
camera housing includes second support structures configured to rotatably support the third portion and the fourth portion of the guide plate (second coupling mechanism 72, where second-gimbal-frame-extension second extension portion 77b of the one of the second gimbal frame extensions 77 extends in the Z axis direction across the seventh side plate 27 of the holder 8 and the seventh side wall 57 of the case 43 and second-gimbal-frame-extension second extension portion 77b of the other of the second gimbal frame extensions 77 extends in the Z axis direction across the eighth side plate 28 of the holder 8 and the eighth side wall 58 of the case 43 where second-gimbal-frame-extension second extension portions 77b each have a second concave curved surface 77c disposed in the area overlapping with the second axis R2 of the outer peripheral side of the second-gimbal-frame-extension second extension portion 77b and the second concave curved surface 77c depresses toward the outer peripheral side where second coupling mechanism 72 causes the movable body 3 coupled with the gimbal frame 70 to be rotatable around the second axis R2 together with the gimbal frame 70, par. 68, 71, 72, and Fig. 9),
wherein each of the second support structures includes a second protruding portion protruding toward the optical axis of the lens in the direction of the second rotation axis (second spherical body 65 fixed to the seventh side wall 57 projects from the case 43 on the second axis R2 to the inner peripheral side and the second spherical body 65 fixed to the eighth side wall 58 projects from the case 43 on the second axis R2 to the inner peripheral side, where second spherical bodies have a length along the R2 axis in a direction toward the optical axis, par. 60 and Fig. 9), and
wherein each of the third portion and the fourth portion of the guide plate includes a second accommodation portion in which the second protruding portion is accommodated (seventh side wall 57 and the eighth side wall 58 have second through holes 66 through which the second axis R2 passes, where the second through holes 66 each has a smaller diameter than the outer diameter of the second spherical bodies 65 and the second spherical body 65 is welded to the seventh side wall 57 while being partially inserted into the corresponding second through hole 66 from the inner peripheral side of the seventh side wall 57 and the second spherical body 65 is welded to the eighth side wall 58 while being partially inserted into the corresponding second through hole 66 from the inner peripheral side of the eight-side wall 58 where the second spherical bodies 65 and the case 43 are welded from the outer peripheral side of the case 43 through the second through holes 66, par. 61).
Regarding claim 7, Sue further discloses:
camera assembly includes a top surface (top surface of moveable body 3, Fig. 3) to which the lens is exposed and which faces the optical axis of the lens (lens 13 can be seen on top of the top of the top surface of moveable body 3 with optical axis L visible, Fig. 3), a bottom surface facing the top surface (bottom surface of moveable body 3 where board 12 is disposed, Fig. 3 and 5), and side surfaces disposed between the top surface and the bottom surface (holder 8 has an octagonal shape in view of the Z axis with first side plate 21, second side plate 22, third side plate 23, fourth side plate 24, fifth side plate 25, sixth side plate 26, seventh side plate 27, and eighth side plate 28 between the top and bottom of the moveable body 3, par. 41 and Fig. 3), and
wherein the guide plate is configured so that the central portion is disposed on the top surface (opening 80 of gimbal frame 70 is located at the top of moveable body 3, Fig. 3), and each of the first portion, the second portion, the third portion, and the fourth portion extends from the top surface to the side surfaces (when assembled the pair of the first gimbal frame extensions 76 projecting from the gimbal frame body 75 in both directions along the first axis R1 and the first tilting plate 75b with connected second gimbal frame extension 77 and a second tilting plate 75c with connected second gimbal frame extension 77 extend from the opening in the R2 direction where they all extend from the top of moveable body 3 to the first side plate 21, third side plate 23, fifth side plate 25, seventh side plate 27, par. 41 and Fig. 3, 8 and 9).
Regarding claim 11, Sue further discloses:
camera assembly further includes a top surface (top surface of moveable body 3, Fig. 3) to which the lens is exposed and which faces the optical axis of the lens (lens 13 can be seen on top of the top of the top surface of moveable body 3 with optical axis L visible, Fig. 3), a bottom surface facing the top surface (bottom surface of moveable body 3 where board 12 is disposed, Fig. 3 and 5), and side surfaces disposed between the top surface and the bottom surface (holder 8 has an octagonal shape in view of the Z axis with first side plate 21, second side plate 22, third side plate 23, fourth side plate 24, fifth side plate 25, sixth side plate 26, seventh side plate 27, and eighth side plate 28 between the top and bottom of the moveable body 3, par. 41 and Fig. 3),
wherein the side surfaces includes a first corner area disposed at one side in the direction of the first rotation axis, a second corner area disposed at the other side in the direction of the first rotation axis, a third corner area disposed at one side in the direction of the second rotation axis, and a fourth corner area disposed at the other side in the direction of the second rotation axis (when assembled the pair of the first gimbal frame extensions 76 projecting from the gimbal frame body 75 in both directions along the first axis R1 and the first tilting plate 75b with connected second gimbal frame extension 77 and a second tilting plate 75c with connected second gimbal frame extension 77 extend from the opening in the R2 direction where they all extend from the top of moveable body 3 to the fifth side plate 25, sixth side plate 26, seventh side plate 27, eighth side plate 28, where the fifth and sixth side plates (as first and second corner areas) and seventh and eighth side plates (as third and fourth corner areas) are located at 4 corners of the moveable body 3, par. 41 and Fig. 3, 8 and 9),
wherein the first portion and the second portion of the guide plate are connected to the first corner area and the second corner area, respectively (first gimbal frame extensions 76 are connected to the fifth side plate 25 and sixth side plate 26, par. 41 and Fig. 3, 8 and 9),
wherein the camera housing includes a third opposing area substantially facing the third corner area (seventh side plate 27 of the holder 8 and the seventh side wall 57 of fixed body 5 face each other in the second axis R2 direction, par. 57) and a fourth opposing area substantially facing the fourth corner area (eighth side plate 28 of the holder 8 and the eighth side wall 58 face each other in the second axis R2, par. 57), and
wherein the third portion and the fourth portion of the guide plate are connected to the third opposing area and the fourth opposing area, respectively (second gimbal frame extension 77 are connected through second coupling mechanism 72 to the seventh side wall 57 and the eighth side wall 58, par. 71 and Figs. 3, 8, and 9).

Allowable Subject Matter
Claims 8-10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, no prior art could be located that teaches or fairly suggests each of the side surfaces of the camera assembly includes a chamfer area extending to be inclined from the top surface and configured to define a first corner together with the top surface, and wherein the chamfer area is disposed to face the second extension portion of the guide plate, in combination with the rest of the limitations of the claim.
Claims 9 and 10 depend on claim 8 and therefore are objected to.
Regarding claim 12, no prior art could be located that teaches or fairly suggests each of the side surfaces further includes a chamfer area disposed between any one of the third corner area and the fourth corner area and the top surface, in combination with the rest of the limitations of the claim.
Claim 13 depends on claim 12 and therefore is objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697